IN THE COURT OF APPEALS OF IOWA

                                     No. 17-1299
                               Filed October 25, 2017


IN THE INTEREST OF
I.G., D.G., and T.G., Minor Children,

K.G., Mother,
      Appellant.
______________________________________________________________

       Appeal from the Iowa District Court for Bremer County, Karen Kaufman

Salic, District Associate Judge.



       A mother appeals the juvenile court decision terminating her parental

rights. AFFIRMED.




       Elizabeth A. Batey of Vickers Law Office, Greene, for appellant.

       Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General, for appellee State.

       Cynthia S. Schuknecht of Noah, Smith, Schuknecht & Sloter, P.L.C.,

Charles City, guardian ad litem for minor children.




       Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                           2


BOWER, Judge.

       A mother appeals the juvenile court decision terminating her parental

rights. We find there is sufficient evidence in the record to support termination of

the mother’s parental rights and termination is in the children’s best interests.

We affirm the decision of the juvenile court.

       I.     Background Facts & Proceedings

       K.G. is the mother of three children, I.G., D.G., and T.G., born in 2012,

2013, and 2016.1 The family came to the attention of the Iowa Department of

Human Services after an incident of domestic abuse by the father. The children

were removed from the parents’ care on May 31, 2016, when the mother was

arrested and she left the children in the care of friends who were using drugs.

Testing showed the mother had also used methamphetamine. The children were

placed in foster care.

       The children were adjudicated to be in need of assistance under Iowa

Code section 232.2(6)(2)(c) (2016). The mother was inconsistent in attending

services and was unsuccessfully discharged from treatment for substance abuse.

She obtained housing and employment, completed a new substance abuse

evaluation, and scheduled an appointment for a mental health evaluation. After a

permanency hearing on November 15, 2016, the juvenile court determined she

should have additional time to work on reunification with the children. Shortly

thereafter, the mother tested positive for methamphetamine.




1
   The father did not participate in services and does not appeal the termination of his
parental rights.
                                         3


      The mother was diagnosed with major depressive disorder. She remained

inconsistent in her participation in services and did not follow through with

treatment for substance abuse. A social worker noted, “she only seems to be

engaged when there is a court date set to discuss permanency.”

      On March 31, 2017, the State filed a petition seeking to terminate the

parents’ rights.   After the petition was filed, the mother made progress in

substance abuse treatment, moved to a new home, obtained employment, and

stated she ended her relationship with a recent paramour. She continued to be

inconsistent in attending individual therapy sessions. The foster mother reported

the children had strong adverse behaviors after visits with the mother.

      The juvenile court terminated the mother’s parental rights pursuant to

section 232.116(1)(f) (I.G.), (g), and (h) (D.G. and T.G.) (2017). The court found:

              Mother did not attend substance abuse treatment regularly,
      and ultimately was discharged unsuccessfully on June 21, 2017.
      She did not attend mental health treatment. The children do have a
      connection with Mother, but hers to them wavers. . . . .
              ....
              While Mother has gained much more stability, it comes very
      late, and as has been observed throughout the life of the case, only
      when a court date is looming. Since the termination petition was
      filed, Mother has done better, but she has still not been consistent
      with her participation in services and has not yet begun to address
      her own trauma history to avoid falling into old patterns.

The court concluded termination of the mother’s parental rights was in the

children’s best interest. The mother now appeals the juvenile court decision.

      II.    Standard of Review

      The scope of review in termination cases is de novo. In re D.W., 791
N.W.2d 703, 706 (Iowa 2010).       Clear and convincing evidence is needed to
                                         4

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusions drawn from the

evidence.    In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).         The paramount

concern in termination proceedings is the best interests of the children. In re

L.L., 459 N.W.2d 489, 493 (Iowa 1990).

      III.    Sufficiency of the Evidence

      The mother claims there is not sufficient evidence in the record to support

the juvenile court’s decision terminating her parental rights. Where the juvenile

court has terminated a parent’s rights on multiple grounds, “we need only find

termination appropriate under one of these sections to affirm.” In re J.B.L., 844
N.W.2d 703, 704 (Iowa Ct. App. 2014).

      We find there is clear and convincing evidence in the record to terminate

the mother’s parental rights under section 232.116(1)(f) for I.G., who was born in

2012, and 232.116(1)(h) for D.G. and T.G., who were born in 2013 and 2016.

For these subsections, the mother contests only the requirement to show the

children cannot be safely returned to the custody of their parents at the present

time. See Iowa Code § 232.116(1)(f)(4), (h)(4). We agree with the juvenile

court’s conclusion returning the children to the mother would subject them to

adjudicatory harm due to a failure to exercise a reasonable degree of care in

supervision and the mother’s substance abuse and mental health problems.

Although the mother had made recent progress shortly before the termination
                                         5


hearing, she had not fully addressed concerns about substance abuse or

engaged in services for her mental health.

       Furthermore, in the past, the mother would make progress shortly before a

hearing, then regress until shortly before the next hearing. “The future can be

gleaned from evidence of the parents’ past performance and motivations.” In re

T.B., 604 N.W.2d 660, 662 (Iowa 2000). The mother’s past performance raises

serious doubts about her ability to continue to make progress to the point the

children could be returned to her care. We conclude there is sufficient evidence

in the record to support termination of the mother’s parental rights.

       IV.    Best Interests

       The mother claims termination of her parental rights was not in the best

interests of the children.     In determining children’s best interests, we “give

primary consideration to the child’s safety, to the best placement for furthering

the long-term nurturing and growth of the child, and to the physical, mental, and

emotional condition and needs of the child.” Iowa Code § 232.116(2); In re P.L.,

778 N.W.2d 33, 40 (Iowa 2010).

       The juvenile court found termination of the mother’s parental rights was in

the children’s best interests, noting, “Mother’s contact has been inconsistent at

times (missing for three weeks at a time earlier in the case) and increased

contact with her escalates the behaviors of the children.” The court also stated,

“Mother has made great strides in some respects, but has not demonstrated the

ability to meet the children’s [needs] on a constant basis.” We agree with the
                                         6


court’s statements and determine it is in the children’s best interests to terminate

the mother’s parental rights.

       AFFIRMED.